—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 3, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him as a second felony offender to a term of 2 to 4 years, unanimously affirmed.
*118Defendant’s claim that counsel was ineffective because he failed to protect defendant’s right to testify before the Grand Jury is unreviewable in light of his plea of guilty at a time when he was represented by new counsel (People v Roberts, 163 AD2d 68, lv denied 76 NY2d 863). In any event, such a failure, without more, does not demonstrate ineffective assistance of counsel (People v Bundy, 186 AD2d 357, lv denied 81 NY2d 837).
We have reviewed defendant’s remaining contentions and find them to be without merit.
Defendant’s request, contained in his letter dated October 1, 1996, to relieve assigned counsel, is denied. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.